DETAILED ACTION
Claims 7-15 and 27-33 are currently pending. Claims 1-6 and 16-26 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Invention Group II (claims 7-15 and 27-32) in the reply filed on February 4, 2022 is acknowledged.
Claims 1-6 and 16-26 are cancelled.
Election was made without traverse in the reply filed on February 4, 2022.


Priority
Acknowledgement is made of the instant application being a national stage entry under 35 USC 371 of international application PCT/KR2018/008123, filed July 18, 2018.  Acknowledgment is further made of applicants' claim for foreign priority to KR application 10-2018-0083386, filed July 18, 2018 and KR application 10-2017-0091727, filed July 19, 2017.  A certified copy of the foreign priority document is present in the application file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 20, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The use of trade names or marks used in commerce has been noted in this application.  The following are a few of the trade names/marks used in the present application: GlutaMAX™, Aria II cell sorter (BD FACSAria™ II), LSR II flow cytometer (BD® LSR II Flow Cytometer), FlowJo™ software, Revert First strand cDNA synthesis kit (RevertAid™ First Strand cDNA Synthesis Kit), SYBR® premix Ex Taq II, TruSeq® Stranded mRNA, and Illumina ® HiSeq® 2000 kit.
These terms should be accompanied by the generic terminology; furthermore the terms should be capitalized (e.g. GLUTAMAX) wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-15 and 27-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 9 and 10 contain the trademark/trade name GlutaMAX™.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a L-glutamine cell culture supplement and, accordingly, the identification/description is indefinite.
Since each of claims 8, 11-15 and 27-33 depend directly or indirectly from claim 7 they each inherit the deficiency thereof, and thus are rejected on the same basis.  


In the interest of compact prosecution, given that the specification at page 42 and FIG. 4B disclose that spontaneous formation of spheres (3D spherical structures) is an inherent characteristic of dermal papilla under low attachment conditions, the phrase “to obtain spherical dermal papilla precursor cells” is interpreted as meaning to obtain dermal papilla precursor cells having a 3D spherical structure.  However, despite the above interpretation, such treatment does not relieve Applicant of the responsibility of responding to this rejection. If the actual interpretation of the claims is different than that posited by the Examiner, additional rejections and art may be readily applied in a subsequent final Office action. The rejection to claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, stands and must be addressed.

Further regarding claim 32, it is noted the phrase “wherein the medium composition for differentiation is not incorporated human neonatal fetal tissue” is awkwardly written, thus confusing as to the metes and bounds of the patent protection desired. 
In the interest of compact prosecution, given the specification discloses the medium composition does not incorporate human neonatal fetal tissue (Specification at pages 2 and 3), it is noted that claim 32 is interpreted to mean that the medium composition for differentiation does not incorporate human neonatal fetal tissue.  However, despite the above interpretation, such treatment does not relieve Applicant of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 7, 11-15 and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., (Abstract #857, 76th Annual Meeting Portland Oregon of Society for Investigative Dermatology, April 27, 2017; see IDS 1/20/2020, previously cited) (“Kim”), in view of Pettinato et al., (Scientific Reports, 4:7402, pages 1-11, 2014; see PTO-892) (“Pettinato”), Veraitch et al., (Scientific Reports, 7: 42777, February 2017, pages 1-13; IDS 1/20/2020) (“Veraitch”), Veraitch et al., (Scientific Reports, 7: 42777, 2017, Supplementary materials and methods, pages 1-22; see PTO-892) (“Veraitch Supplementary information”) and Gnedeva et al., (PLOS One 10(1): e0116892, pages 1-14, January 21, 2015; IDS 1/20/2020) (“Gnedeva”), as evidenced by Herrera et al., (BMC Cell Biology 2009, 10:20, pages 1-11; see PTO-892) (“Herrera”) .
Kim’s Abstract teaches methods of differentiating dermal papilla precursor cells (DPPCs) from human induced pluripotent stem cells (hiPSCs).  Kim teaches that DPPCs are found in dermal condensates and are a unipotent stem cell population which have 
Regarding claim 7, Kim’s disclosed method reads on “A method of differentiating dermal papilla precursor cells from human pluripotent stem cells”. Kim’s method induces human pluripotent stem cells to differentiate into neural crest stem cells. Although Kim is silent as to using a neural crest stem cell induction medium to differentiate the human pluripotent stem cells to neural crest stem cells, it is noted that Kim differentiates the hiPSCs to achieve neural crest stem cells.  Therefore, it is reasonable to consider that Kim’s method used a neural crest stem cell induction medium, thus meeting the limitation of claim 7.
Kim’s method further differentiates the neural crest stem cells into dermal papilla precursor cells (DPPCs), thus Kim’s method is considered to read on claim 1, step (b).
Kim’s method is silent as to whether or not the human pluripotent stem cells are cultured as embryonic bodies to initiate differentiation of the pluripotent stem cells.
Pettinato teaches embryoid body (EB) formation is a routine inductive step for initiating differentiation of hiPSCs (last sentence, second paragraph, page 1).
Veraitch is directed to processes of organogenesis and tissue regeneration, specifically related to hair follicle (HF) regeneration (first and second paragraphs, page 1).  Veraitch teaches inducing hiPSCs to differentiate to dermal papilla precursors identified as induced DP-substituting cells (iDPSCs) via induced-mesenchymal cells (iMCs) (first paragraph, page 1). Veraitch teaches culturing embryoid bodies of hiPSCs Results, Induction of iMCs from hiPSCs, page 2).
Thus, although Kim is silent as to whether or not the human pluripotent stem cells are cultured as embryonic bodies to initiate differentiation of the pluripotent stem cells, Pettinato and Veraitch have established it was well-known in the art before the effective filing date of the claimed invention to utilize embryoid body formation/culturing to initiate differentiation of the hiPSCs.
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to culture embryoid bodies of the human induced pluripotent stem cells to initiate differentiation to neural crest stem cells.
The person of ordinary skill in the art would have been motivated to modify the method of Kim to include embryoid body formation/culturing to initiate differentiation of the hiPSCs, as taught by Pettinato and Veraitch, for the predictable result of successfully initiating differentiation induction of the hiPSCs to neural crest stem cells, thus meeting the limitation of claim 7.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Kim with Pettinato and Veraitch, because each of these teachings are directed at differentiation of induced pluripotent stem cells to achieve a desired cell lineage.	
Further regarding claim 7 and the limitation “wherein the medium composition comprises fibroblast growth factor-2 (FGF2), a glycogen synthase kinase-3 (GSK-3) inhibitor, and bone morphogenetic protein 4 (BMP4) in Dulbecco's Modified Eagle's Medium/Nutrient Mixture F-12 (DMEM/F12) Glutamax medium”, it is noted that Kim Dermal papilla property induction) teaches culturing under dermal papilla activation culture (DPAC) conditions, wherein the medium is supplemented with WNT, BMP and FGF signaling activators. The medium for inducing differentiation of the dermal papilla substituting cells (DPSCs, i.e. dermal papilla precursor cells) comprised DMEM supplemented with 10% FBS, 20ng/ml of bFGF (synonymous with FGF2), 1 µM of an inhibitor of GSK-3, i.e. 6-bromoindirubin-3’-oxime (BIO), and 200 ng/ml of BMP2.  Cells were cultured for 9 days to produce the dermal papilla precursors.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Veraitch’s dermal papilla precursor induction medium, as the DPPC induction medium of Kim.
 The person of ordinary skill in the art would have been motivated to use Veraitch’s well-known dermal papilla precursor induction medium, for the predictable result of inducing differentiation to the desired DPPCs, thus producing precursor populations capable of generating de novo human HF as a novel treatment for alopecia patients.
The skilled artisan would have had a reasonable expectation of success in substituting Veraitch’s well-known dermal papilla precursor induction medium, for the induction medium of Kim because Veraitch has shown that the disclosed medium, comprising WNT, BMP and FGF signaling activators, resulted in successful production of dermal papilla precursor cells.

Further regarding claim 7, although Veraitch teaches the nutritional medium DMEM and does not further teach the claimed DMEM/F12 Glutamax medium, it is noted that Gnedeva is directed to methods for derivation of hair-inducing cells from human pluripotent stem cells wherein the human pluripotent stem cells are used to generate neural crest cells, and the neural crest cells are differentiated to hair-inducing DP (dermal papilla) cells (Abstract).  Gnedeva teaches using DMEM/F12 Glutamax nutritional medium for differentiation of the neural crest cells to the dermal papilla lineage (Materials and Methods, Generation of ESC-DP, page 9 of 14).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to substitute DMEM/F12 Glutamax medium, as taught by Gnedeva, as the nutritional/differentiation medium in the method of the prior art for the predictable result of successfully supporting the culturing and differentiation of neural crest cells to the dermal papilla lineage, thus meeting the limitation of claim 7. Gnedeva has shown that DMEM/F12 Glutamax medium is an effective nutritional/differentiation medium; thus, one would have had a reasonable expectation of successfully substituting DMEM/F12 Glutamax medium as the nutritional medium in the method of the prior art. Substitution of one element for another known in the field is considered to be obvious, absent a showing that the result of the substitution yields KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.
Regarding claim 11, it is noted that Veraitch teaches the hiPSCs were cultured as embryoid bodies for 11-13 days and the iMCs (derived from the embryoid body culturing) were initially cultured in the presence of retinoic acid for 4 days and thereafter cultured for 5 additional days in the presence of the WNT, BMP and FGF signaling activators, thus 9 days of culture to achieve the dermal papilla precursor cells.
Gnedeva teaches the generation of the neural crest cells (NC cells) during 14 days of culture and the neural crest cells were differentiated to the hESC-DP cells during 14 additional days of culturing (Figure 1A).
Thus, as to process (b) is performed for 11 days to 17 days, it is noted the combined prior art teaches a range of 9 days to 14 days, thus the claimed range overlaps the prior art range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
As to the limitation that process (a) is performed for 5 to 9 days to achieve neural crest cells, it is noted the combined prior art teaches a range of 11 to 14 days. The combined prior art does not further teach a time period of 5 to 9 days. However, the parameter of culturing time period is recognized as a result-effective variable which achieves the recognized result of permitting differentiation and expansion of the cultured cells.  
It would therefore have been prima facie obvious to one having ordinary skill in the art at the time of filing the invention to modify the culturing time to a time period of 
Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by routine practice to optimize the culturing time period with a reasonable expectation for successfully controlling the cell population; thus meeting the limitation of claim 11.  Generally, differences in parameters will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).  
Regarding claim 12, as set forth above regarding claim 11, Veraitch’s method of differentiating dermal papilla precursors from the hiPSCs ranges from 20 to 22 days and Gnedeva’s teaches 28 days of culture (Figure 1A).  Thus, the claimed range overlaps the prior art range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 13, it is noted that each of Kim (Abstract), Veraitch (iDPSCs contributed to formation of hair-like structures in vivo, page 6) and Gnedeva (Hair inducing properties of hESC-DP, page 4) teach that dermal papilla precursors are capable of forming HF structures when transplanted, thus meeting the limitation of claim 13.
Regarding claim 14, Gnedeva’s Figure 1 illustrates that dermal papilla precursors derived from the neural crest cells are positive for immunological staining for alkaline phosphatase (ALP), α-smooth muscle actin (αSMA), versican (VCAN) and nestin, thus meeting the limitation of claim 14.
Regarding claim 15, Kim’s disclosed DPPCs Kim’s DPPCs were SDC1+CD133- cells, thus meeting the limitation of claim 15.
Regarding claim 27, Gnedeva teaches passaging (i.e. sub-culturing) the dermal papilla precursors every 4-5 days (Materials and Methods, Generation of ESC-DP, page 9).
Regarding claims 28 and 30, Veraitch Supplementary information at page 7 (Dermal papilla property induction) teaches the inhibitor of GSK-3 is 1 µM 6-bromoindirubin-3’-oxime (i.e. BIO), thus meeting the limitation of claims 28 and 30.
Regarding claim 29, Veraitch Supplementary information at page 7 (Dermal papilla property induction) teaches the medium for inducing differentiation of the dermal papilla substituting cells (DPSCs, i.e. dermal papilla precursor cells) comprised 20ng/ml of bFGF (synonymous with FGF2) (claimed range overlaps the prior art range) and 1 µM of the inhibitor of GSK-3, i.e. 6-bromoindirubin-3’-oxime (BIO) (claimed range overlaps the prior art range).  As to the concentration of BMP4, Herrera evidences the concentration of BMP4 that is necessarily present in FBS ranges from 3.26 ng/ml to 5.32 ng/ml (Figure 6B) (claimed range overlaps the prior art range).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 31, Kim teaches the human pluripotent stem cells are human induced pluripotent stem cells, thus meeting the limitation of claim 31.
Regarding claim 32, it is noted that none of the combined prior art teaches the medium composition for differentiation of neural crest stem cells to the dermal papilla precursor cells includes human neonatal fetal tissue, thus meeting the limitation of claim 32.

Claims 8 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Pettinato, Veraitch, Veraitch Supplementary information and Gnedeva, as evidenced by Herrera, as applied to claims 7, 11-15 and 27-32 above, and further in view of Kang et al., (Journal of Investigative Dermatology (2012) 132, 237-239; see PTO-892) (“Kang”).
The teaching of Kim, in view of Pettinato, Veraitch, Veraitch Supplementary information and Gnedeva, as evidenced by Herrera is set forth above.
Regarding claim 8, as set forth above at the rejection of claim 8 under 35 USC 112(b), that the phrase “to obtain spherical dermal papilla precursor cells” is interpreted as meaning to obtain dermal papilla precursor cells having a 3D spherical structure.
It is noted the cited prior art does not further comment on whether or not the dermal papilla precursor cells are cultured to obtain spherical dermal papilla precursor cells.  However, Kang teaches that sphere formation enhances hair-inductive activity of cultured DP cells (left column, last paragraph to middle column, first paragraph, page 237).  Kang specifically evaluated cultured human DP spheres by first culturing DP cells 
Therefore, given the intention of Kim is to derive dermal papilla cells capable of generating de novo human HF (hair follicles) for treating alopecia, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further culture (age) the differentiated dermal papilla precursor cells to achieve 3D spheres.
The person of ordinary skill in the art would have been motivated to modify the method of the prior art to further culture the dermal papilla cells, including passaging, as taught by Kang, for the predictable result of successfully improving the hair induction properties of the dermal papilla cells, thus meeting the limitation of claim 8.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Kang because each of these teachings are directed at culturing methods to achieve dermal papilla cell populations that have hair inductive properties and are thus useful in regeneration of hair.
Regarding claim 33, it is noted that Kang teaches the DP spheres are prepared by seeding 104 cells into the wells of a 96-well low cell-binding plate, or seeded into a hydrocell plate to form one spherical structure.  Kang teaches the spheres were 
However, Kang further teaches that spheres were passaged for 3 to 10 passages prior to additional implantation studies (middle column, second paragraph, page 238) and Kang acknowledges there is a correlation between DP sphere size and the size of the regenerated hair follicles (left column, second paragraph, page 239). Given that the DP sphere size would be correlated to the number of cells initially seeded and the duration of the culture prior to implantation, as it is reasonable to consider the cells continue to multiply during cultivation, one of ordinary skill would recognize that the time period of culturing the spheres is a results-effective variable which achieves the recognized result of optimizing the size of the spheres.  Generally, differences in parameters will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).  It would therefore have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of the prior art to optimize the aging (i.e. culture time period) to achieve the predictable result of optimizing the size of the DP spheres.



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Pettinato, Veraitch, Veraitch Supplementary information and Gnedeva and Kang, as evidenced by Herrera, as applied to claim 8 above, and further in view of Song et al., (Developmental Dynamics 231: 741-749, 2004; see PTO-892) (“Song”).
The teaching of Kim, in view of Pettinato, Veraitch, Veraitch Supplementary information and Gnedeva and Kang, as evidenced by Herrera, is set forth above.
Regarding claim 10, as set forth above regarding 7, the cited prior art renders obvious DMEM/F12 GlutaMAX™ medium.
As to the limitation that the medium is supplemented with FGF2 alone, it is noted that Kang does not comment on whether or not the formation of the 3D spheres is in medium supplemented with FGF-2 alone.  However, Song is directed to methods for inducing dermal condensation (cell aggregation) and teaches that FGF-2 is sufficient for inducing dermal condensation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further culture (age) the differentiated dermal papilla cells in medium supplemented with FGF-2 alone.
The person of ordinary skill in the art would have been motivated to modify the method of the prior art to further culture the dermal papilla cells in medium supplemented with FGF-2 alone as taught by Kang, for the predictable result of successfully promoting dermal condensation (cell aggregation) which improves the hair induction properties of the dermal papilla cells, thus meeting the limitation of claim 10.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Song because each of these teachings .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Pettinato, Veraitch, Veraitch Supplementary information and Gnedeva, as evidenced by Herrera, as applied to claims 7, 11-15 and 27-32 above, and further in view of Sieber-Blum et al., (US 2006/0281177; see PTO-892) (“Sieber-Blum”) and Kreitzer et al., (Am J Stem Cells, 2013; 2(2): 119-131; see PTO-892) (“Kreitzer”), as evidenced by Curchoe et al., (PLoSOne 5(11): e13890, 2010; see PTO-892) (“Curchoe”) and BIT 9500 Serum Substitute (STEMCELL Technologies, retrieved from the internet; see PTO-892) (“BIT 9500”).
The teaching of Kim, in view of Pettinato, Veraitch, Veraitch Supplementary information and Gnedeva, as evidenced by Herrera is set forth above.
Regarding claim 9, as set forth above regarding claim 7, Gnedeva teaches methods for derivation of hair-inducing cells from human pluripotent stem cells wherein the human pluripotent stem cells are used to generate neural crest cells, and the neural crest cells are differentiated to hair-inducing DP (dermal papilla) cells (Abstract). Gnedeva teaches the generation of the neural crest cells was conducted by culturing the neurospheres (embryoid bodies) on fibronectin coated culture flasks using the culture medium described in reference #24 (i.e. reference to Curchoe et al.).
Curchoe evidences the culture medium employed in the method of Gnedeva for differentiation of EBs to neural crest stem cells comprised a 1:1 ratio of DMEM/F12 GlutaMAX and Neurobasal media, BIT 9500, L-glutamine, penicillin, streptomycin, B27 
BIT 9500 evidences that BIT 9500 comprises recombinant human insulin, human transferrin, bovine serum albumin (BSA) and Iscove’s MDM (page 2 of 6). Thus, Gnedeva’s disclosed method employs culture medium that includes the claimed insulin, FGF2 (i.e. bFGF), and transferrin, thus meeting the limitation of claim 9.
Gnedeva’s induction medium does not further include fibronectin or N2 supplement.  However, Sieber-Blum is directed to methods for isolating neural crest stem cells (Abstract).  Claim 3 of Sieber-Blum discloses the NCSC culture medium includes various supplements, including fibronectin, insulin, transferrin, and growth factors.  Thus, Sieber-Blum has established it was well-known in the art to include various supplements when culturing NCSCs, including fibronectin as recited in claim 9.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include fibronectin in the NCSC induction medium.
The person of ordinary skill in the art would have been motivated to modify the method of the prior art to include fibronectin in the NCSC induction medium, as taught by Sieber-Blum, for the predictable result of successfully providing nutritional supplements to the cells that permit NCSC induction and maintain cell viability, thus meeting the limitation of claim 9.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Sieber-Blum because each of these teachings are directed at cultivation of neural crest cells.	
Further regarding claim 9, Gnedeva’s induction medium does not further include N2 supplement.  However, Kreitzer is directed to methods for isolating neural crest cells from human pluripotent stem cells (Abstract).  To initiate differentiation, cells were using medium consisting of DMEM/F12 medium containing 1% N2 supplement, 2% B27 supplement, 0.05% BSA fraction V, 1% Glutamax, 1% MEM-non-essential amino acids, and 110 μM 2-mercaptoethanol, supplemented with 10 μM Y-27632 and 20 ng/mL bFGF (Materials and Methods, left column, second paragraph, page 121).  Thus, Kreitzer has established it was well-known in the art to include various supplements when culturing neural crest cells, including N2 supplement, as recited in claim 9.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include N2 supplement in the neural crest induction medium.
The person of ordinary skill in the art would have been motivated to modify the method of the prior art to include N2 supplement in the neural crest cell induction medium, as taught by Kreitzer, for the predictable result of successfully providing nutritional supplements to the cells that permit neural crest cell induction and maintain cell viability, thus meeting the limitation of claim 9.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Kreitzer because each of these teachings are directed at cultivation of neural crest cells.	

Conclusion
No claim is allowed.  No claim is free of the prior art.  

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN Y PYLA/             Examiner, Art Unit 1633